Filed 5/31/22 Marriage of Guadagno CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re Marriage of MARY ANN                                    2d Civil No. B312904
 GUADAGNO and ROBERT                                         (Super. Ct. No. 1263407)
 JAMES GUADAGNO.                                             (Santa Barbara County)


 MARY ANN GUADAGNO,

      Respondent,

 v.

 ROBERT JAMES GUADAGNO,

      Appellant.


             Robert James Guadagno (Robert) appeals a
postjudgment order directing him to sell property and use the
proceeds to pay Mary Ann Guadagno (Mary) the balance of an
equity line of credit (LOC) plus interest and attorney fees.
Robert argues the trial court lacked jurisdiction to render the
order. We affirm.1
          FACTUAL AND PROCEDURAL HISTORY
             The parties were married in 1974. In 2007, Mary
petitioned for a dissolution of marriage from Robert. The
judgment of dissolution incorporated the parties’ marital
settlement agreement (MSA).
             Pursuant to the MSA, Robert and Mary would each
receive 50% of the real property located on Miramonte Drive in
Santa Barbara (Miramonte home), 50% of the real property
located on Chinook Drive in Ventura (Chinook home), and 50% of
the proceeds from the anticipated sale of the real property located
on Reef in Oxnard (Reef home). Robert was awarded temporary
exclusive use and control over the Chinook home and Mary was
awarded temporary exclusive use and control over the Miramonte
home. Each were responsible for “all payments associated with
the [respective] residence[s]. This includes, but is not limited to,
mortgage payments, taxes and house insurance.”
             The MSA provided: “The Court retains jurisdiction
(except as otherwise provided in this Judgment) to make orders
and determinations that are necessary and/or appropriate (i) to
enforce any of the terms of this Judgment or otherwise effectuate
the division of property as specified in the Judgment; (ii) to
resolve any matter subject to the jurisdiction of the Court that
has not otherwise been resolved by the terms of the Judgment, or
to resolve any dispute that may arise concerning the terms of the



      1 Mary moved to dismiss the appeal based on the
disentitlement doctrine. We deny the motion and address the
appeal on the merits.



                                 2
Judgment; and (iii) to resolve claims regarding omitted or
undisclosed property and obligations.”
               The MSA further provided: “In addition to specific
reservations of jurisdiction over particular assets or other
matters state[d] elsewhere in this Agreement, the Court in this
case shall retain the broadest possible general jurisdiction to
resolve all disputes between the parties arising from the marital
rights or this Agreement . . . . Each consents to full personal and
subject-matter jurisdiction and no separate proceedings shall be
required. If any are to be filed, they shall immediately be
consolidated with the dissolution proceedings, and any issues
raised in them may be presented by motion in the matrimonial
proceedings.”
               In 2013, the parties agreed to “amend, update and
confirm” the MSA. The “Amendment and Confirmation as to
Marital Settlement Agreement” (Amended MSA) provided that
the Miramonte home would be “confirmed” to Mary. Robert
executed a deed conveying the Miramonte home to Mary. As to
the Chinook and Reef homes, Mary agreed to execute deeds
conveying her “right, title and interest” in these homes to Robert.
The Amended MSA also included provisions addressing a LOC in
the amount of $198,874.52 which was previously omitted from
the MSA. The LOC was secured by the Miramonte home. The
Amended MSA states that Robert “acknowledges and agrees to
pay and be solely obligated to pay the monthly installment
payment and the principal amount as it becomes due on the line
of credit . . . in the approximate amount of $200,000. The LOC is
secured by the Miramonte Property. [Robert] reaffirms he is
solely responsible for the principal and accruing interest on the
LOC . . . .”




                                 3
             In 2017, Mary filed a request for order directing
Robert to sell or refinance the Chinook and Reef homes to remove
Mary’s name from the mortgage loans on those properties. Mary
declared that Robert did not pay the mortgage payments on the
Chinook and Reef homes, and as a result, she suffered
financially. Mary also declared that she sold the Miramonte
home and paid off the LOC.
             The trial court granted Mary’s request and ordered
Robert to sell both properties. He was ordered to list the
properties with a realtor no later than March 1, 2018.
             In 2018, Mary filed a request for an order directing
Robert to sell the Chinook home and to pay her $198,874.52 from
the proceeds of the sale. Mary declared she received a letter
stating that Robert sold the Reef home in June 2017 to a private
party, who would be paying Robert and Mary’s underlying
mortgage directly.
             In September 2018, the parties stipulated that
Robert owed Mary $198,874.52, and that Robert “shall sign a
promissory note and deed of trust on the Chinook property in the
amount of $198,874.52 to formalize MARY’s security interest.”
Robert was to pay Mary a $2,000 down payment, and thereafter
make minimum payments of $400 each month for four years.
The stipulation provided that if Robert failed to satisfy these
terms, “then the [Chinook home] shall, within 5 days of written
notice by MARY, be immediately listed for sale, with any net
sales proceeds used to pay MARY.” The stipulation also provided
that if “either party is required to bring a future action in order
to enforce his or her rights . . . then the prevailing party shall be
entitled to attorney’s fees and costs.”




                                  4
             In 2021, Mary filed a request for an order seeking to
enforce the terms of the September 2018 stipulation. She also
requested attorney fees pursuant to the stipulation. She declared
that Robert did not make all the required payments and that he
had not refinanced the property to remove Mary from the
mortgage, despite having more than two years to do so.
             In his response, Robert admitted that he agreed to
the Amended MSA and the 2018 stipulation. He also admitted
that the LOC in the amount of $198,874.52 was used to develop
the Reef home and that he had agreed to reimburse Mary that
amount.
             The trial court ordered Robert to sell the Chinook
home, use the sale proceeds to repay Mary the remaining balance
of the LOC plus interest, and pay Mary’s attorney’s fees.
             Robert petitioned this court for a writ of supersedeas,
seeking an immediate stay of the trial court’s 2021 order. We
summarily denied his petition.
                           DISCUSSION
             Robert contends the trial court lacked jurisdiction to
modify the final judgment of marital dissolution and order the
sale of the Chinook home and payment of the LOC balance owed
to Mary. We disagree.
             Generally, once a marital dissolution judgment
becomes final, the court does not have jurisdiction to modify it.
(In re Marriage of Thorne & Raccina (2012) 203 Cal.App.4th 492,
499.) An exception occurs when a judgment contains an express
reservation of jurisdiction authorizing the court to subsequently
modify it. (Id. at p. 500.) Where, as here, the MSA was
incorporated in the marital dissolution judgment, we apply the
general rules of contract interpretation to construe the intent of




                                 5
the parties at the time they entered into the MSA. (Id. at p. 501.)
We determine the parties’ intent from the plain language of the
contract, the words being understood in their ordinary and
popular sense. (Id. at p. 502.)
             Here, the MSA states that the court would retain
jurisdiction “to make orders and determinations that are
necessary and/or appropriate . . . to resolve any matter subject to
the jurisdiction of the Court that has not otherwise been resolved
by the terms of the Judgment . . . and . . . to resolve claims
regarding omitted or undisclosed property and obligations.”
Thus, the plain language of the MSA shows the parties’ intent to
allow the court to resolve omitted debts such as the LOC.
             Moreover, the language of the MSA shows the
parties’ intent to broadly allow the court “to make orders and
determinations that are necessary . . . to enforce any of the terms
of this Judgment” and “to resolve any dispute that may arise
concerning the terms of the Judgment.” The MSA expressly
provided that the court “shall retain the broadest possible general
jurisdiction to resolve all disputes between the parties arising
from the marital rights or this Agreement.”
             These provisions show the parties’ intent to allow the
court to make orders to resolve disputes arising from the MSA’s
terms, including those relating to Robert’s obligations to pay the
debt evidenced by the LOC. The terms of a judgment of
dissolution “may be enforced by the court by execution, the
appointment of a receiver, or contempt, or by any other order as
the court in its discretion determines from time to time to be
necessary.” (Fam. Code,2 § 290.) Directing the sale of the

        2   Further unspecified statutory references are to the Family
Code.



                                    6
Chinook home constitutes an order enforcing Robert’s obligations
pursuant to the MSA.
             Another exception to the general rule prohibiting
modification of a marital dissolution judgment is that a “trial
court may divide a community property asset not mentioned in
the judgment.” (In re Marriage of Thorne & Raccina, supra, 203
Cal.App.4th at p. 500.) Section 2556 provides that the court
retains “continuing jurisdiction to award community estate assets
or community estate liabilities to the parties that have not been
previously adjudicated by a judgment in the proceedings. A party
may file a postjudgment motion or order to show cause in the
proceedings in order to obtain adjudication of any community
estate asset or liability omitted or not adjudicated by the
judgment.”
             Here, the record shows the LOC was omitted from
the judgment. The MSA does not mention the LOC, the proceeds
of which were used to pay for the development of the Reef home.
Therefore, the trial court retained jurisdiction to adjudicate the
parties’ rights and obligations related to the LOC. (§ 2556.)
             Robert relies on Tuve v. Tuve (1969) 270 Cal.App.2d
79, 83, in which a court order directing sale of a property and
payment of fire insurance proceeds was reversed because the
divorce judgment did not reserve the court’s jurisdiction to do so.
Because the judgment did not expressly include a reservation of
jurisdiction, the plaintiff was required to bring another action to
obtain relief. (Ibid.)
             This case is distinguishable from Tuve, supra, 24
Cal.App.2d 79 because the MSA here expressly reserved
jurisdiction to allow the court to resolve issues regarding omitted
obligations, and the court had statutory jurisdiction over the




                                7
omitted debt. (§ 2556.) Thus, Mary was not required to bring a
separate action.
             Robert relies on Hyatt v. Mabie (1994) 24 Cal.App.4th
541 (Hyatt), to argue that Mary waived her claim when she paid
the LOC from the proceeds of the Miramonte home sale. But
Hyatt is distinguishable. In Hyatt, the judgment of dissolution
directed the sale of “the Citrus Heights residence” owned by the
couple, and the net proceeds were to be equally divided between
the parties. (Id. at p. 544.) Months after the judgment, the wife
discovered that the husband had secured a promissory note
against the Citrus Heights residence. (Ibid.) Despite knowing
about the note, the wife instructed escrow to proceed with the
sale and to use the proceeds to pay off the note. The residence
sold, the third party creditors were paid in full, and the deed of
trust was reconveyed. Thereafter, the wife sued the third party
creditors for repayment of the note.
             The trial court ruled in favor of the third party
creditors. (Hyatt, supra, 24 Cal.App.4th at p. 545.) The Court of
Appeal affirmed, finding that the wife waived her remedy when
she chose to continue with the sale of the Citrus Heights
residence instead of seeking a modification of the divorce
judgment to adjust the division of property to take the newly
discovered promissory note into account. (Id. at p. 547.)
             Unlike the wife in Hyatt, supra, 24 Cal.App.4th 541,
Mary here did not seek reimbursement from a third party
creditor. Rather, she sought reimbursement directly from Robert
for a debt omitted from their divorce judgment. The sale of her
home and payment of the LOC from the proceeds thus did not
waive her claim to repayment of that debt.




                                8
              Finally, Robert argues that the homestead exemption
applies. The homestead exemption allows a judgment debtor to
protect their home from a forced sale by creditors. (Code of Civ.
Proc., § 704.720; Amin v. Khazindar (2003) 112 Cal.App.4th 582,
588 (Amin).) An automatic homestead exception applies when “‘a
party has continuously resided in a dwelling from the time that a
creditors’ lien attaches until a court’s determination in the forced
sale process that the exemption does not apply.’ [Citations.]”
(Ibid.)
              Robert did not raise the homestead exemption in his
pleadings and raised the issue for the first time at the hearing on
Mary’s request for order. The trial court did not make an explicit
ruling on the homestead exemption or make any of the necessary
factual findings to resolve that issue, including whether the
exemption applied, the amount of the homestead, and value of
the property. (See Amin, supra, 112 Cal.App.4th at p. 591.)
Robert did not request a ruling on the homestead issue or
otherwise object. His failure to do so forfeited this issue on
appeal. (See (2010) 188 Cal.App.4th 1120, 1127.)




                                 9
                         DISPOSITION
            The 2021 order directing sale of the Chinook home,
repayment of the balance of the LOC to Mary with the sale
proceeds, and payment of Mary’s attorney’s fees is affirmed.
Mary shall recover costs on appeal.
            NOT TO BE PUBLISHED.



                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                               10
                  Thomas P. Anderle, Judge

            Superior Court County of Santa Barbara

                ______________________________


           Law Offices of James T. Studer, James T. Studer; and
David R. LeRoy for Appellant.
           Jarrette & Walmsley, Robert R. Walmsley and
Marlea F. Jarrette for Respondent.